Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-10 and 12-21 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
1.	Applicant’s arguments, with regards to claim 1-10 and 12-21, filed on 02/10/2021 are moot in view of the new grounds of rejection under the combination of Inoue and Eskesen which is necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0306985 to Inoue. In view of US2018/0263697 to Eskesen et al.

6.	Regarding claim 1, Inoue discloses a method of operating a robotic system including a manipulator, a tool coupled to the manipulator to remove material from a workpiece, a manipulator controller coupled to the manipulator, and a navigation computer, wherein the workpiece includes a density distribution of material of the workpiece from a three-dimensional representation of the workpiece comprising a plurality of points or voxels (see at least [¶ 2, 4, 12-14, 25, 28 & 63] and Figs. 1, 3-4, 6 & 8-9);  said method comprising: 
evaluating with the navigation computer the density distribution by classifying the plurality of points or voxels into a first density classification and a second density classification different than the first density classification (as shown in figs. 4 the density distribution classification based on the density classification/ hardness of the bones using plurality of voxels see at least [¶ 13-15, 52 & 63] & Figs. 1, 3-4 & 8-9);  
thereafter, with the navigation computer:
identifying a first portion of the material derived from the first density classification (the density classification/ hardness of the bones using plurality of voxels where the system identify the portion of the material based on first density classification as shown in fig. 4 & 8-9 see at least [¶ 13-15, 52 & 63] & Figs. 1, 3-4 & 8-9);
identifying a second portion of the material derived from the second density classification (the density classification/ hardness of the bones using plurality of voxels where the system identify the portion of the material based on second density classification which different color shade than the first density (first one is darker that second one) as shown in fig. 4 & 8-9 see at least [¶ 13-15, 52 & 63] & Figs.1,3-4 & 8-9);
tracking with the navigation computer a position of the tool relative to the workpiece as the tool moves relative to the workpiece (see at least [¶ 36]);  and 
controlling with the manipulator controller is configured to control the position of the tool relative to the workpiece to remove at least a portion of the material along the first tool path and to remove at least a portion of the material along the second tool path (the system includes a computer comprises a section 7 calculating the optimal feed rate which correspond to hardness of the workpiece to resection of material, and then system control tool cutting removing operation in the specific area, that mean the tool remove the material in the first and second paths see at least [¶12, 15, 25, 33 & 63] and Figs. 1 & 3).

Inoue does not explicitly disclose the limitation of generating a first tool path for the tool, the first tool path having a configuration enabling the tool to remove the first portion of the material; generating a second tool path for the tool, the second tool path having a configuration enabling the tool to remove the second portion of the material.
However, Eskesen is directed to image and laser guided control of cutting using a robotic surgical system. Forstein discloses a method involves segmenting pre-operative imaging data of bone or other anatomical structures set to be operated on. The pre-
(see at least abstract, [¶ 7-8, 10, 19-20, 25-27, 30 & 38-39] and Figs. 1-4). Furthermore, Eskesen discloses “The 3-D model with normalized and/or relative density values 406 and the speed and engagement parameters 407 may be used to define a sub-set of cutting strategies to optimize the pre-cut volume.  In this inventive embodiment, a selected path of resistance may be determined from the density values”, that means system generate the first path for the tool based on the identification of the density, and then removing the first portion and generate the second path for the tool based on the identification of the density, and then removing the second portion (see at least [¶ 30-31& 33, 40-41]). Therefore, from Eskesen teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Inoue to use the technique to generate the first path for the tool based on the identification of the density, and then removing the first portion and generate the second path for the tool based on the identification of the density, and then removing the second portion similar to that of the teaching of Eskesen in order to enhance tool operation efficiency. 

8.	Regarding claim 3. Inoue discloses the points or voxels classified into first 
density classification are above the predetermined density threshold, and the points or voxels classified into the second density classification are below the predetermined density threshold (as shown in Fig. 4 the density distribution is classified voxels into different color shade, mean a threshold is used to classify voxels into different color shade some blow other above the threshold see at least [¶ 25, 51-52 &60] and Figs. 4&9).

9.	Regarding claim 4. Inoue discloses assigning a density coefficient to each of the plurality of points or voxels in the three-dimensional model based on measurements taken of the workpiece (the system includes voxelizing medical image data relating to the bone and all the voxel elements are assigned CT values which proportional to the density, the examiner is interpreting the CT values as density coefficient see at least [¶ 28-29 & 63]). 

10.	Regarding claim 5. Inoue discloses the step of evaluating the density distribution further comprises comparing the assigned density coefficients for each of the plurality of 
 11.	Regarding claim 6. Inoue discloses averaging assigned density coefficients from adjacent points or voxels to determine a common density coefficient for a cluster of the points or voxels (the system compute the average values and color’s shade area of different density see at least [¶ 60 & 63-64] and  Figs. 4). 

12.	Regarding claim 7. Inoue discloses all the limitation of claim 1 as discussed above, Inoue does explicitly disclose the limitation of the assigned density coefficients are between zero and one. 
However, Inoue discloses the system assign CT value/ density coefficient 0-100 for soft tissue and 50-1000 for the hard tissue like bone see at least [63-64].
Inoue discloses the claimed invention except for having the assigned density coefficients are between zero and one, It would have been obvious to one having ordinary skill in the art at the time the invention was made to assign between zero and one to density coefficients, since it has been held to be with in the general skill of a worker in the art to assign between zero and one to density coefficients based on it suitability for the intended use as a matter of design choice.

13.	Regarding claim 8. Inoue discloses one of controlling the position of the tool to remove the material along the first tool path prior to removing the material along the 

14.	Regarding claim 9. Inoue discloses the first and second tool paths include a 
cutting depth, said method further comprising altering the cutting depth of the first and second tool paths based on the first and second density classifications to remove at least a portion of the material along the first tool path at a first cutting depth, and remove at least a portion of the material of the second tool path at a second cutting depth being different than the first cutting depth (generating tool path step 4, where the system determine the densities at different area and level of the bone, that mean the system generate first/second too path based density distribution and classification, furthermore, Inoue discloses section 7 calculating the optimal feed rate which correspond to hardness of the workpiece to resection of material, and then system control tool cutting removing operation in the specific area using the optimal feed rate, that mean the tool remove the material of the second tool path at a second cutting depth that is different than the first cutting depth see at least [¶12, 15, 25, 33, 51-52 & 63] and Figs. 1 & 3).

15.	Regarding claim 10. Inoue discloses the first density classification is representative of denser material relative to less dense material represented by the second density classification (see at least Figs. 4 & 9), and wherein the first cutting depth is shallower than the second cutting depth (as shown in fig. 3 the first cut is on the 

16.	Regarding claim 12. Inoue discloses the first and second tool paths include a 
plurality of contiguous tool path segments (tool paths includes segment (30) as shown in Fig. 3 see at least [¶ 48] & Fig. 3), wherein said method further comprises generating the first and second tool paths along each of the tool path segments based on the evaluated density distribution for the respective tool path segments (see at least [¶ 48 &51] and Fig. 3-4 & 8-9). 
 
17.	Regarding claim 13. Inoue discloses wherein the step of generating the first and second tool paths for each of the tool segments is performed as the tool moves relative to the workpiece (as the tool travel relative to bone, the system generate the tool paths for tool segments as shown in Fig. 3 see at least [¶ 13, 25, 33, 48 & 51] and Fig. 3). 
 
18.	Regarding claim 14. Inoue discloses the tool path segments are vector or curves that extends between the plurality of points or voxels (vector segment see at least [¶ 57] and Figs. 3, 5-9). 
19.	Regarding claim 15. Inoue discloses the first and second tool paths have a 
plurality of levels, wherein the step of controlling the position of the tool relative to the workpiece is performed iteratively for each of the plurality of levels (section 7 calculating the optimal feed rate which correspond to hardness of the workpiece to resection of 
 
20.	Regarding claim 16. Inoue discloses the first and second tool paths have a 
first level above a second level, wherein said method further comprises controlling with the manipulator controller the position of the tool to remove at least a portion of the material from the first level at a first cutting depth based on the determined density distribution (the cutting tool move and cut the material based on the density distribution see at least [¶ 13-15, 25, 48 & 51] and Figs.1, 3 & 4), and remove at least a portion of the material from the first level at a second cutting depth different than the first cutting depth and based on the determined density distribution  (and then cutting tool move deeper/second cutting depth and cut the material based on the density distribution see at least [¶ 13-15 & 25, 48 & 51]). 

21.	Regarding claim 17. Inoue discloses after the material from the first level is removed, controlling with the manipulator controller the position of the tool relative to the workpiece to remove at least a portion of the material from the second level (section 7 calculating the optimal feed rate which correspond to hardness of the workpiece to resection of material as the tool move deep in bone/different levels, that mean the system remove the material first and then remove the material for the second level  see at least [¶12, 15, 25, 33, 36, 49, 52 & 63-64] and Figs. 1 & 3). 


 
23.  Regarding claim 19, where the two noncontiguous regions of the denser 
material are of different volumes (the two region see at least Figs. 4&9), wherein said method further comprises controlling the position of the tool to remove the larger volume of the two noncontiguous regions of the denser material prior to removing the smaller volume of the two noncontiguous regions of the denser material (the system controls the tool to remove the larger volume of the region with denser material and then remove the less volume region see at least [¶12, 15, 25, 33, 36, 49, 51-52, 57 & 63-64] and Figs. 1 & 3). 
24.	Regarding claim 20. Inoue discloses assigning or adjusting a feed rate of the tool preoperatively or intraoperatively (adjusting/optimal a feed rate of the tool preoperatively see at least [¶ 8 & 13-15]). 


a manipulator (arm/manipulator 21 see at least Fig. 3); a tool coupled to the manipulator to remove the material from the workpiece (tool 31 se at least Fig. 3); 6U.S. Application No. 16/139,985 Attorney Docket No. 060939.00453 
a manipulator controller coupled to the manipulator and configured to control a position of the tool relative to the workpiece (system includes a computer that controls position of the tool which attached to manipulator 21 see at least [¶ 26 & 36] and Figs. 1&3); and 
a navigation computer in communication with the manipulator controller and configured to track a position of the tool relative to the workpiece (see at least [¶ 36]), 
wherein the navigation computer is configured to: evaluate the density distribution by classifying the plurality of points or voxels into a first density classification and a second density classification different than the first density classification (as shown in Figs. 4 the density distribution classification based on the density classification/ hardness of the bones using plurality of voxels see at least [¶ 13-15, 52 & 63] & Figs. 1, 3-4 & 8-9);  
wherein the manipulator controller is configured to control the position of the tool relative to the workpiece to remove at least a portion of the material along the first tool path and to remove at least a portion of the material along the second tool path (the system includes a computer comprises a section 7 calculating the optimal feed rate which correspond to hardness of the workpiece to resection of material, and then system control tool cutting removing operation in the specific area, that mean the tool remove 
Inoue does not explicitly disclose the limitation of thereafter, generate a first tool path for the tool based on the evaluated density distribution of the workpiece and associated with the first density classification; and thereafter, generate a second tool path for the tool based on the evaluated density distribution and associated with the second density classification. 
However, Eskesen is directed to image and laser guided control of cutting using a robotic surgical system. Forstein discloses a method involves segmenting pre-operative imaging data of bone or other anatomical structures set to be operated on. The pre-operative imaging data and a set of reference data points are supplied to a software program to obtain a set of estimated density values applied to the 3-D model of the bone or other anatomical structures. Eskesen also discloses the system perform CT scan of the bone and determine bone density values on different areas as shown in Fig. 2, so the system plan a procedure based on the bone density, “The segmented pre-operative imaging data and a set of reference data points are supplied to a software program to obtain a set of estimated density values applied to a three dimensional (3-D) model of the bone or other anatomical structures.  Subsequently, the 3-D model is supplied to surgical planning software and a computer assisted surgical device”  
(see at least abstract, [¶ 7-8, 10, 19-20, 25-27, 30 & 38-39] and Figs. 1-4). Furthermore, Eskesen discloses “The 3-D model with normalized and/or relative density values 406 and the speed and engagement parameters 407 may be used to define a sub-set of cutting strategies to optimize the pre-cut volume.  In this inventive embodiment, a 
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RACHID BENDIDI/Primary Examiner, Art Unit 3667